Citation Nr: 1454738	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-46 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for arteriosclerotic heart disease (AHD) with angina prior to July 7, 2004.

2.  Entitlement to an evaluation in excess of 60 percent for AHD with angina prior to November 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  The Veteran died in October 2013.  The appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Appeals Management Center (AMC), on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been returned to the RO in Philadelphia, Pennsylvania.

The appeal has an extensive procedural history which will be discussed in detail below.  In pertinent part, the May 2009 rating decision granted service connection for AHD with angina and assigned a 60 percent evaluation effective January 21, 2005.  The Veteran appealed for an earlier effective date for the grant of service connection and for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a December 2011 rating decision granting an earlier effective date for the grant of service connection for his AHD of July 7, 2004 and increasing the Veteran's evaluation for AHD to 100 percent effective November 19, 2009.  The Veteran continues to appeal for an earlier effective date prior to July 7, 2004 and a higher evaluation for his AHD prior to November 19, 2009.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before a Decision Review Officer at a July 2013 RO hearing, and a transcript of this hearing is of record.  In a February 2011 correspondence, the Veteran withdrew his request for a Board hearing.  In a July 2014 correspondence, the appellant stated that she did not want a Board hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  In November 1983, the Board denied the Veteran's claim for service connection for AHD and the decision became final upon issuance.  

2.  In May 2004, the Board denied the Veteran's claim for service connection for AHD.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court); therefore, it is final.  

3.  In July 2004, the Board denied the Veteran's motion to reconsider its May 2004 decision to deny service connection for AHD, but referred a letter received at VA on July 2, 2004, from Dr. VJD to the Philadelphia RO for initial consideration.   

4.  On January 21, 2005, the RO received what was construed as a petition to reopen a claim for service connection for AHD.  

5.  In December 2011, the RO found clear and unmistakable error with its May 2009 rating decision which assigned a January 21, 2005 effective date for the grant of service connection for AHD.  The RO assigned an earlier effective date of July 7, 2004.  

6.  Prior to May 1, 2007, the Veteran's AHD did not manifest chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

7.  As of May 1, 2007, the Veteran's AHD has manifested a workload of one MET.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 2, 2004 for the grant of service connection for AHD has been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

2.  Prior to May 1, 2007, the criteria for an evaluation in excess of 60 percent for AHD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, as of May 1, 2007, the criteria for a total 100 percent evaluation for AHD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the higher initial evaluation claim and earlier effective date claim, such claims are "downstream" issues in that they arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess, supra.  

As noted above, the Veteran testified at a RO hearing in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the DRO elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

In addition, the Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  Moreover, the Appellant declined an opportunity for another hearing.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  

The Veteran was afforded a VA examination for his AHD in April 2011.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II. Earlier Effective Date Claim

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2014).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2014).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c). 

As previously stated above, this appeal has an extensive procedural dating back to 1983.  In November 1983, the Board denied the Veteran's claim for service connection for AHD and the decision became final upon issuance.  

In September 2002, the Court partially vacated and remanded a November 2001 Board decision which, in pertinent part, had denied the Veteran's reopened claim for service connection for AHD.  

In May 2004, the Board again denied the Veteran's claim for service connection for AHD.  The Board additionally denied a motion to reconsider its May 2004 decision in July 2004.  38 C.F.R. § 20.1001(c) (2014).  The Veteran did not appeal the May 2004 decision to the Court; therefore, it is final.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.  However, the Board did refer a letter dated March 17, 2004, but received at the Board on July 2, 2004, from Dr. VJD to the Philadelphia RO for initial consideration, noting that it was not part of the record before the Board when it promulgated its May 2004 decision.  

On January 21, 2005, the Veteran submitted what was construed as a petition to reopen his claim for service connection for AHD.  In May 2009, the RO granted service connection for AHD and assigned an effective date as of January 21, 2005.  Subsequently, the Veteran appealed for an earlier effective date.  In a December 2011 rating decision, the RO determined that there was clear and unmistakable error with its May 2009 decision and granted the Veteran an earlier effective date as of July 7, 2004, the date they indicated receipt of the letter from Dr. VJD.    

However, the Board finds that this letter was actually received by VA on July 2, 2004, as indicated on the fax pages included with the submission.  The May 2004 Board decision was final and the July 2004 motion to reconsider was denied.  Therefore, the Board finds that the current claim stream, stemming from the letter from Dr. VJD received at the Board on July 2, 2004, and resulting in the grant of service connection, was a petition to reopen after a final disallowance.  As noted above, the general rule regarding effective dates is that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the petition to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005).  

There was no informal or formal communication received prior to the July 2, 2004 letter and after the May 2004 Board decision, for the claim of entitlement to service connection for AHD.  Moreover, the Board finds that the March 17, 2004 letter from Dr. VJD was not before the Board prior to its May 2004 decision, but rather was received on July 2, 2004.  Thus, the Board finds that July 2, 2004, is the earliest possible effective date.  

Accordingly, as the Veteran will be granted a revised effective date for service connection for AHD of July 2, 2004.

III.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran has been evaluated as 60 percent disabling prior to November 19, 2009 and 100 percent disabling as of November 19, 2009 under 38 C.F.R. § 4.140, Diagnostic Code 7005.  The Veteran contends that he entitled to a 100 percent evaluation prior to November 19, 2009.  

Diagnostic Code 7005, for arteriosclerotic heart disease, provides a rating of 60 percent with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Based on a careful review of all of the evidence, the Board finds that for the period from January 21, 2005 to May 1, 2007, the Veteran's AHD has been manifested by left ventricular dysfunction with an ejection fraction of no less than 45 percent (as demonstrated by a March 2005 VA Echocardiogram and Doppler report).  Throughout this period, the Veteran had complained of exertional chest pain with dyspnea upon exercise.  His condition was found to be stable angina syndrome and effectively treated with rest and nitroglycerin.  See February 2005, April 2005, December 2005, March 2006, July 2006 and January 2007 VA treatment records.  An August 2005 VA treatment record, which noted the Veteran's left ventricular ejection fraction result was 45 percent, also noted that he had a mildly impaired left ventricular function and mild and infrequent anginal syndrome.  The record does not reflect that the Veteran underwent exercise testing during this period to determine the level of METs.  In addition, the medical evidence does not reflect any finding of chronic congestive heart failure.  Therefore, as the evidence does not show, prior to May 1, 2007, that the Veteran had left ventricular dysfunction with an ejection fraction of less than 30 percent, an evaluation higher than 60 percent is not warranted.

However, as of May 1, 2007, the evidence shows that the Veteran's AHD warrants a 100 percent evaluation.  The Veteran submitted evidence of a private exercise stress test report dated May 1, 2007, which reflects that upon performing the exercise test for five minutes and one second, the Veteran achieved a workload of one MET.  A November 2009 private exercise stress test, which showed that the Veteran achieved a workload of one MET (and formed the basis for the current 100 percent evaluation), reflects that the Veteran's AHD had not improved.  Therefore, the Board finds that a 100 percent evaluation is warranted as of May 1, 2007 based on the rating criteria.  

The Board has considered whether the Veteran's AHD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected AHD is manifested by exertional chest pain and dyspnea upon exercise.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), an Appellant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Appellant for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to an earlier effective date of July 2, 2004, for the grant of service connection for AHD, is granted.  

Prior to May 1, 2007, entitlement to an evaluation in excess of 60 percent for AHD is denied.

As of May 1, 2007, entitlement to a 100 percent evaluation for AHD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


